UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-4433
JAMIE LAMONT WEAVER,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
      for the Eastern District of Virginia, at Newport News.
               Raymond A. Jackson, District Judge.
                             (CR-02-4)

                      Submitted: April 22, 2003

                       Decided: May 23, 2003

   Before WIDENER, NIEMEYER, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Brian Gay, THE B & G LAW GROUP, P.C., Virginia Beach, Vir-
ginia, for Appellant. Paul J. McNulty, United States Attorney, Janet
S. Reincke, Assistant United States Attorney, Norfolk, Virginia, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. WEAVER
                              OPINION

PER CURIAM:

   Jamie Lamont Weaver pled guilty to possessing with intent to dis-
tribute more than 100 grams of heroin in violation of 21 U.S.C.
§ 841(a), (b)(1)(B) (2000). He appeals his sentence of eighty-four
months imprisonment, alleging that the district court erred in deter-
mining his criminal history. We affirm.*

   Weaver’s ten criminal history points placed him in category V.
Weaver filed no objections to the presentence report, but argued at the
sentencing hearing that two sentences for juvenile convictions had
erroneously been counted. After his attorney reviewed the probation
officer’s records, the objection was withdrawn. In his statement to the
court, Weaver alleged that he was not the person who committed the
offenses of speeding and driving without an operator’s license listed
in Paragraph 21 of the presentence report. The district court reminded
Weaver that the evidence obtained by the probation officer confirmed
the convictions.

   Weaver now alleges that one criminal history point was incorrectly
awarded for the sentence of five days in jail, suspended, and one year
of probation that he received on July 14, 1993, for speeding and driv-
ing without an operator’s license. Because Weaver did not raise this
specific claim of error in the district court, we review it under the
plain error standard. United States v. Olano, 507 U.S. 725, 732-37
(1993) (unpreserved error may be corrected only if error occurred that
was plain and affects substantial rights, and if failure to correct error
would seriously affect the fairness, integrity, or public reputation of
judicial proceedings); United States v. McAllister, 272 F.3d 228, 230
(4th Cir. 2001).

  *Although the government notes that Weaver waived his right to
appeal any sentence within the statutory maximum or the manner in
which the sentence was determined, it does not request dismissal on this
ground. Because the government has thus "waived the waiver," we
address the merits of Weaver’s appeal. United States v. Metzger, 3 F.3d
756, 757-58 (4th Cir. 1993).
                      UNITED STATES v. WEAVER                        3
   Weaver points out that, under USSG § 4A1.2(c)(2), speeding is an
offense that is never counted, while driving without a license is an
offense that is counted only if the sentence is a term of probation of
at least one year or a term of imprisonment of at least thirty days.
USSG § 4A1.2(c)(1). He argues that, because the presentence report
does not state what sentence was imposed for each offense, it should
be assumed that six months probation was given for each offense. A
sentence of less than one year of probation for driving without a
license would not be counted under § 4A1.2(c)(1).

   Weaver has not produced any state court records or other evidence
to show that the probationary sentence was imposed solely for the
speeding offense. In the absence of such evidence, we conclude that
the district court did not plainly err in accepting the probation offi-
cer’s recommendation to assign one point for the sentence of one
year’s probation.

  We therefore affirm the sentence. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                                          AFFIRMED